MAINE SUPREME JUDICIAL COURT                                       Reporter of Decisions
Decision: 2015 ME 8
Docket:   Yor-14-116
Argued:   December 10, 2014
Decided:  January 29, 2015

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, and HJELM, JJ.



                               JEANETTE DAGGETT

                                          v.

                              DUSTIN A. STERNICK

SAUFLEY, C.J.

         [¶1] Dustin A. Sternick appeals from a judgment of the District Court

(Biddeford, Cantara, J.) awarding primary residence of the parties’ minor child to

Jeanette Daggett, who intends to move to Florida with the child. Sternick argues

(1) that the court infringed on the protections afforded to him pursuant to the

Maine Medical Use of Marijuana Act, 22 M.R.S. § 2423-E(3) (2014), by reaching

findings related to his marijuana use and (2) that the court abused its discretion in

awarding primary residence to Daggett based on Sternick’s lawful marijuana use.

We affirm the judgment.

                                 I. BACKGROUND

         [¶2] The court found the following facts, which are supported by competent

evidence in the record. Sloan v. Christianson, 2012 ME 72, ¶ 2, 43 A.3d 978.
2

Jeanette Daggett and Dustin Sternick are the biological parents of a daughter, who

was born on March 1, 2010.

      [¶3] Daggett has demonstrated an ability to care for and protect the child

over the course of the child’s life. She has a Master of Arts in Clinical and

Counseling Psychology and has a pending job offer in her specialty in Florida,

where she would earn $42,370 per year. Daggett’s mother lives in Florida and

would provide Daggett and the child with housing, financial, and emotional

support there.

      [¶4] Sternick currently earns approximately $6,000 per year working part

time at a pizza parlor. On the weekends, instead of earning money to support his

child, Sternick volunteers his time at a friend’s marijuana farm and receives no

compensation for his work.      Although Sternick believes that he could make

$50,000 per year working at his friend’s marijuana farm full-time, he is more

realistically capable of making $22,800 per year.

      [¶5] Sternick uses large amounts of medical marijuana to treat a medical

condition and has a great deal of marijuana, in many forms, all over the home.

Friends and relatives of Sternick often drop by the house to obtain or ingest

marijuana, and the child has been exposed to marijuana. Sternick’s ability to care

for a young child while under the influence of marijuana is questionable and

problematic. The court found that Sternick appeared slow in his thinking at trial,
                                                                                   3

likely due to his regular ingestion of marijuana, and that his eyes were pink and

bloodshot. The court further found that, although well intentioned, Sternick has

not mastered the full range of skills necessary to care for a young child and has not

paid serious attention to the child’s health needs.

      [¶6] Given the economic opportunities available to Daggett in Florida, and

the support that Daggett and the child would receive from Daggett’s family there,

the court ultimately found it in the child’s best interest that primary residence be

granted to Daggett. Further, the court found that Daggett had credibly testified that

she would promote a healthy relationship between the child and Sternick.

      [¶7] After the court entered its judgment, Sternick did not move pursuant to

M.R. Civ. P. 52 for additional findings of fact or conclusions of law, “and it is

well-settled that in the absence of such a motion, we assume that there was

competent evidence in the record, which the court considered, to support the . . .

judgment.” Grant v. Hamm, 2012 ME 79, ¶ 14, 48 A.3d 789 (quotation marks

omitted).

      [¶8] Sternick timely appealed the District Court’s determination of primary

residence pursuant to 19-A M.R.S. § 104 (2014) and M.R. App. P. 2(b)(3).
4

                                         II. DISCUSSION

        [¶9] This appeal centers on our interpretation of the Maine Medical Use of

Marijuana Act (MMUMA). Section 2423-E of MMUMA provides that

        [a] person may not be denied parental rights and responsibilities with
        respect to or contact with a minor child as a result of acting in
        accordance with this chapter, unless the person’s conduct is contrary
        to the best interests of the minor child as set out in Title 19-A, section
        1653, subsection 3.

22 M.R.S. § 2423-E(3) (2014).1

        [¶10] Sternick contends that the court erred by not considering the statutory

protections afforded to him pursuant to MMUMA when it determined primary

residence. He asserts that the “mere use of medical marijuana should not be

considered by the trial court when deciding child custody matters.” Thus, he

argues (1) that the court infringed on the protections afforded to him pursuant to

MMUMA by reaching findings related to his marijuana use and (2) that the court

abused its discretion in awarding primary residence to Daggett based solely on

Sternick’s lawful marijuana use. Daggett responds that the court’s allocation of

primary residence to her was not based on Sternick’s legal use of marijuana but

instead on his abuse of marijuana, exposure of the child to substance abuse, and

neglect of the child’s financial and medical needs.

    1
      Title 19-A, section 1653, subsection 3 is the multi-factor statutory provision setting forth “the
standard of the best interest of the child[,]” which the court is required to apply “in making an award of
parental rights and responsibilities with respect to a child.”
                                                                                   5

      [¶11]   When interpreting a statute de novo, we first examine the plain

meaning of the statutory language. Hatch v. Anderson, 2010 ME 94, ¶ 11, 4 A.3d
904. “The fundamental rule in the interpretation of any statute is that the intent of

the legislature, as divined from the statutory language itself, controls.” State v.

Butt, 656 A.2d 1225, 1227 (Me. 1995). It is well settled that when “addressing

rights of parent-child contact, the best interest of the child is the paramount

consideration.” Sullivan v. Doe, 2014 ME 109, ¶ 19, 100 A.3d 171; see 19-A

M.R.S. §§ 1653(1)(C), (2)(D)(1), (3) (2014); Grant, 2012 ME 79, ¶ 6, 48 A.3d
789. When reviewing a determination of parental rights and responsibilities, “[w]e

review the court’s factual findings for clear error and its ultimate conclusion

regarding the child’s best interest for an abuse of discretion.” Grant, 2012 ME 79,

¶ 6, 48 A.3d 789 (citation omitted).

      [¶12] Section 2423-E(3) provides that a court may not use a parent’s lawful

use of medical marijuana as the reason to deny parental rights and responsibilities,

unless that parent’s conduct—legal or otherwise—is contrary to the best interest of

the child. Sternick appears to argue that section 2423-E(3) evidences a legislative

determination that a parent’s legal use of marijuana cannot be considered in

determining a parent’s rights.

      [¶13] Such a stark pronouncement presents neither an accurate reading of

the statute, nor what the Legislature intended when it enacted section 2423-E(3).
6

Instead, the Legislature explicitly provided that a court may consider a parent’s

marijuana use to the extent that it affects the best interest of the child. Section

2423-E(3) merely reflects the Legislature’s determination that a parent’s legal

medical marijuana use, standing alone, is not a permissible justification to limit a

parent’s rights. The primary consideration for a court, explicitly recognized by the

Legislature in both Title 19-A and MMUMA, is the best interest of the child. See

19-A M.R.S. § 1653(3); 22 M.R.S. § 2423-E(3).

      [¶14]   Determining what is in the best interest of the child necessarily

involves considering whether a parent’s ability to care for his or her child is

impaired, including by his or her marijuana use. As with any medication or

substance, the question of whether a parent’s ingestion of marijuana is legal is only

part of the equation.    The more important question is whether that ingestion

negatively affects, limits, or impairs a parent’s capacity to parent his or her child.

Regardless of the cause, if a parent’s capacity to meet the needs of his or her child

is compromised, a court must consider that in assessing the best interest of the

child. An impaired parent may be unable to act in the best interest of the child.

This may be true regarding any medication or legal substance that a parent ingests,

whether or not the Legislature has specifically addressed the particular medication

or substance through a statute.
                                                                                 7

      [¶15]   Here, the record is replete with evidence that Sternick has been

distracted from his role as a parent and provider to his child by his focus on

obtaining and ingesting marijuana, and that his capacity to parent is impaired by

his marijuana use.     Photographs admitted in evidence depicted voluminous

amounts of marijuana-infused baked goods in the freezer and a jar full of

marijuana in the kitchen cabinet—both places that were potentially accessible to

the child. The court heard testimony that Sternick failed to seek medical attention

for the child’s ear infections, even after repeated requests from Daggett, for

eighteen days. When Daggett finally took the child to an urgent care clinic, the

child was diagnosed with a double ear infection and a ruptured eardrum. Daggett

testified that the child “reeks of marijuana butter” when she returns from staying

with Sternick and that Daggett has to wash everything to remove the smell from

the child’s clothes and hair. Furthermore, Daggett planted voice recorders around

the house to monitor activities there while she was at work because she was

concerned about Sternick’s level of supervision of the child during the day. When

replaying the recordings, Daggett mostly heard the child playing alone in her room

while Sternick remained downstairs or in the basement. On one occasion, the child

was forced to urinate in her bedroom because she was locked in and could not get

out to go to the bathroom. The record evidence overwhelmingly establishes that
8

Sternick is preoccupied with marijuana and gives priority to marijuana over the

health and well being of his child.

                                      III. CONCLUSION

        [¶16] The court did not award primary residence to Daggett solely based on

Sternick’s lawful use of medical marijuana and thus did not run afoul of the

statutory protections identified in MMUMA. The court’s factual findings did not

rely on Sternick’s legal use of marijuana but rather focused on his distraction and

impairment while parenting and the consequential neglect of his child’s needs.

Therefore, the court did not abuse its discretion in granting primary residence to

Daggett and allowing her to relocate to Florida where the child will also have the

substantial benefit of extended family support.

        The entry is:

                           Judgment affirmed.



On the briefs and at oral argument:

        Anedra C. Gregori, Esq., Zerillo Law, LLC, Portland, for appellant Dustin
        Sternick

        Suzanne E. Thompson, Esq., Vincent, Kantz, Pittman & Thompson, LLC,
        Portland, for appellee Jeanette Daggett


Biddeford District Court docket number FM-2013-313
FOR CLERK REFERENCE ONLY